     WRIGHT, FINLAY & ZAK, LLP
 1   Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
     Attorneys for Plaintiff, PROF-2013-S3 Legal Title Trust II, by U.S. Bank National Association,
 7
     as Legal Title Trustee 60 Livingston Avenue, EP-MN-WS3D, St. Paul, MN 55107
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     PROF-2013-S3 LEGAL TITLE TRUST II, BY              Case No.: 2:16-cv-02775-RFB-CWH
11   U.S. BANK NATIONAL ASSOCIATION, AS
     LEGAL TITLE TRUSTEE 60 LIVINGSTON
12   AVENUE, EP-MN-WS3D, ST. PAUL, MN                   STIPULATION AND ORDER TO
13   55107,                                             EXTEND TIME TO RESPOND TO
                                                        DESERT CANYON HOMEOWNERS’
14                       Plaintiff,                     ASSOCIATION’S MOTION TO
                                                        DISMISS
15          vs.
16                                                      [FIRST REQUEST]
     776 GOLDEN SEDUM TRUST; DESERT
17   CANYON HOMEOWNERS ASSOCIATION;
     ABSOLUTE COLLECTION SERVICES, LLC,
18
19                 Defendants.

20
21   ///

22   ///
23   ///
24
     ///
25
     ///
26
27   ///

28   ///



                                               Page 1 of 4
            Plaintiff, PROF-2013-S3 LEGAL TITLE TRUST II, BY U.S. BANK NATIONAL
 1
 2   ASSOCIATION, AS LEGAL TITLE TRUSTEE 60 LIVINGSTON AVENUE, EP-MN-WS3D,

 3   ST.   PAUL,    MN     55107    (hereinafter    “U.S.   Bank”),   Defendant,   DESERT CANYON
 4
     HOMEOWNERS ASSOCIATION (hereinafter, “HOA”), and Defendant Absolute Collection
 5
     Services, LLC (hereinafter, “ACS”) hereby stipulate as follow:
 6
                                              STIPULATION
 7
 8          1. HOA filed its Renewed Motion to Dismiss (“Motion”) on February 27, 2019 [EFC

 9              No. 40].
10
            2. ACS filed a Joinder to HOA’s Motion on March 4, 2019 [ECF No. 41].
11
            3. Current deadline to file the response to the Motion is March 13, 2019.
12
13          4. U.S. Bank requests additional time to file a response to the Motion and the HOA and

14              ACS does not object to the request.
15          5. Therefore, the parties agree that U.S. Bank’s response to the Motion is now due on or
16
                before March 27, 2019
17
     ///
18                                                   IT IS SO ORDERED:
19   ///

20   ///
21                                                   ________________________________
     ///
22                                                   RICHARD F. BOULWARE, II
     ///                                             UNITED STATES DISTRICT JUDGE
23
     ///                                             DATED this 14th day of March, 2019.
24
25   ///
26   ///
27
     ///
28



                                                   Page 2 of 4
      DATED this 13th day of March, 2019.              DATED this 13th day of March, 2019.
 1
 2    WRIGHT, FINLAY & ZAK, LLP                        LEACH JOHNSON SONG & GRUCHOW

 3    /s/ Rock K. Jung, Esq. _________                 /s/Ryan D. Hastings, Esq. _____
      Robert A. Riether, Esq.                          Sean L. Anderson, Esq.
 4
      Nevada Bar No. 12076                             Nevada Bar No. 7259
 5    Rock K. Jung, Esq.                               Ryan D. Hastings, Esq.
      Nevada Bar No. 10906                             Nevada Bar No. 12394
 6    7785 W. Sahara Ave., Suite 200                   8945 West Russell Road, Suite 330
 7    Las Vegas, NV 89117                              Las Vegas, Nevada 89148
      Attorneys for Plaintiff, PROF-2013-S3 Legal      Attorneys for Desert Canyon Homeowners’
 8    Title Trust II, by U.S. Bank National            Association
      Association, as Legal Title Trustee 60
 9    Livingston Avenue, EP-MN-WS3D, St. Paul,
      MN 55107
10
11    DATED this 13th day of March, 2019.

12    ABSOLUTE COLLECTION SERVICES,
      LLC
13
14    /s/ Shane D. Cox/, Esq. _________
      Shane D. Cox, Esq.
15    Nevada Bar No. 12076
      7485 W. Azure Drive, Suite 129
16
      Las Vegas, NV 89130
17    Attorneys for Defendant, Absolute Collection
      Services, LLC
18
19                                                             Case Number: 2:16-cv-02775

20                                              ORDER
21
            IT IS SO ORDERED.
22
     Dated this ___ day of ___________, 2019.
23
24                                                       _________________________________
                                                         JUDGE’S SIGNATURE
25
     Submitted by:
26
27
28



                                                Page 3 of 4
     WRIGHT, FINLAY & ZAK, LLP
 1
 2   /s/ Rock K. Jung, Esq. _______
     Robert A. Riether, Esq.
 3   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 4
     Nevada Bar No. 10906
 5   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 6   Attorneys for Plaintiff, PROF-2013-S3
     Legal Title Trust II, by U.S. Bank National
 7   Association, as Legal Title Trustee 60
     Livingston Avenue, EP-MN-WS3D, St.
 8   Paul, MN 55107
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   Page 4 of 4
